El Juez Asociado Señoe, Aldeet,
emitió la opinión del tribunal.
La vista de esta apelación tuvo lugar el 4 de noviembre de 1926 pero no la hemos resuelto hasta ahora porque el abogado del apelante nos pidió que dejásemos en suspenso nuestra resolución porque se trata de una pena de muerte y en otra cansa de Carlos Arrocho estaba pendiente la ape-lación que estableció contra nuestra sentencia decidiendo que está vigente la pena de muerte en esta Isla. Esa sen-tencia fue confirmada por la ■ Corte de Circuito de Boston pero contra ella fue establecido un recurso de certiorari *718para ante el Tribunal Supremo de los Estados Unidos que éste ha negado en estos días y,' por tanto, resolveremos este recurso.
Domingo Canales (a) La Boa apela de una sentencia qne lo condena a muerte por delito de asesinato en primer grado. La Ley No. 10 de 1911 dispone en su sección 3d que en toda causa en que se hubiere pronunciado sentencia de muerte por una corte de distrito será el deber del abo-gado del acusado apelar debidamente dicha causa para ante este Tribunal Supremo. Y nos parece que solamente por cumplir con esa ley ha sido interpuesta esta apelación pues en lugar de presentársenos un alegato especificando los errores que- se hayan cometido, el abogado del apelante se limita a decirnos por escrito que ha examinado cuidadosa-mente los autos y no ha podido encontrar error fundamental alguno. Tampoco nos ha presentado alegato el fiscal, ni el abogado del apelante compareció a la vista de este asunto ante nosotros.
Hemos examinado los autos de esta apelación. Se trata de un nuevo juicio concedido al acusado. La acusa-ción imputa al apelante un delito de asesinato en primer grado en la persona de Pedro Figueroa. La prueba con-sistió en las declaraciones de varios testigos presenciales del delito. Pedro Figueroa, el interfecto, era el capataz de una fábrica de losetas de mosaicos en el barrio de San-turce de esta ciudad. Era un hombre de buen carácter y trataba bien a los empleados de la fábrica. El había co-gido al apelante siendo un muchacho hasta que se hizo un hombre. El apelante estaba empleado en esa fábrica en preparar los colores, pero su trabajo lo hacía unas veces bien y otras mal. En una ocasión dañó unas quinientas li-bras de color y entonces el capataz Figueroa le dijo un sá-bado (que no volviera más al trabajo, pero el apelante se presentó en la fábrica el lunes siguiente y dijo que él tra-bajaba de una manera o de otra, contestándole Figueroa *719que hiciera lo que quisiera. Poco tiempo después estaba Figueroa en su oficina preparando una grasa para los tra-bajadores y estando así ocupado y doblado hacia adelante, el apelante, sin mediar palabra alguna, le dió una puña-lada por la espalda de la que Figueroa cayó al suelo donde siguió dándole puñaladas y luego con una barra de hierro le dió varios golpes, siendo trece las heridas y contusiones; una de las heridas penetró en la aurícula derecha del cora-zón, siendo mortal por necesidad, y produciéndole la muerte a los pocos momentos, y uno de los golpes con la barra de hierro le rompió dos costillas. Inmediatamente acudió al sitio del suceso un detective y poco después un policía y cuando el apelante estaba cambiándose la ropa que tenía manchada de sangre acometió de improviso al detective y al policía que acudió en su auxilio. El apelante no declaró pero presentó dos testigos quienes dijeron que el acusado era un hombre trabajador y que antes no había tenido cues-tión alguna. La prueba justifica el veredicto de asesinato en primer grado que rindió el jurado que conoció de la causa, sin que aparezca de ella circunstancia atenuante al-guna.
También hemos examinado las instrucciones que el juez de la corte dió al jurado y no encontramos en ellas nada que perjudique los derechos del apelante.

La sentencia apelada debe ser confirmada.

El Juez Asociado Sr. Hutchison no intervino.